Order of the Surrogate’s Court of Suffolk county, granting proponents’ motion for a bill of particulars and staying the contestant from proceeding with an examination before trial previously granted to the contestant, modified by eliminating therefrom the stay of the examination under the order directing such examination and by providing that the bill of particulars be served within ten days after the completion of the examination before trial; the examination to proceed on ten days’ notice. As so modified the order is affirmed, without costs. No opinion. Lazansky, P. J., Young, Kapper, Hagarty and Davis, JJ., concur.